Exhibit 10.1

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made and entered into as of
[DATE], by and among The Gymboree Corporation, a Delaware corporation (the
“Company”), Giraffe Intermediate B, Inc., a Delaware corporation (“Giraffe B”),
Giraffe Intermediate A, Inc., a Delaware corporation (“Giraffe A”), and Giraffe
Holding, Inc., a Delaware corporation (“Holdco” and, together with the Company,
Giraffe B and Giraffe A, the “Gymboree Companies” and each a “Gymboree
Company”), and [NAME OF DIRECTOR] (“Indemnitee”).

WHEREAS, in light of the litigation costs and risks to directors and officers
resulting from their service to companies, and the desire of the Gymboree
Companies to attract and retain qualified individuals to serve as directors and
officers, it is reasonable, prudent and necessary for each of the Gymboree
Companies to indemnify and advance expenses on behalf of its and the other
Gymboree Companies’ directors and/or officers to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Gymboree
Companies free from undue concern regarding such risks;

WHEREAS, the Gymboree Companies have requested that Indemnitee serve or continue
to serve as a director and/or an officer of one or more of the Gymboree
Companies and may have requested or may in the future request that Indemnitee
serve one or more Gymboree Entities (as hereinafter defined) as a director or an
officer or in other capacities;

WHEREAS, one of the conditions that Indemnitee requires in order to serve as a
director and/or an officer of one or more of the Gymboree Companies is that
Indemnitee be so indemnified; and

WHEREAS, Indemnitee may have certain rights to indemnification, advancement of
expenses and/or insurance provided by one or more of the Designating
Stockholders (as hereinafter defined) (or their affiliates), which Indemnitee,
the Gymboree Companies and the Designating Stockholders (or their affiliates)
intend to be secondary to the primary obligation of the Gymboree Companies to
indemnify Indemnitee as provided herein, with the Gymboree Companies’
acknowledgement of and agreement to the foregoing being a material condition to
Indemnitee’s willingness to serve as a director and/or officer of each of the
Gymboree Companies.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Gymboree Companies and Indemnitee do hereby covenant and agree as
follows:

1. Services by Indemnitee. Indemnitee agrees to serve or continue to serve, as
applicable, as a director and/or an officer of one or more of the Gymboree
Companies. Indemnitee may at any time and for any reason resign from such
position (subject to any contractual obligation Indemnitee may have under any
other agreement).

 

— 1 —



--------------------------------------------------------------------------------

2. Indemnification - General. On the terms and subject to the conditions of this
Agreement, the Gymboree Companies shall, to the fullest extent permitted by law,
indemnify Indemnitee with respect to, and hold Indemnitee harmless from and
against, all losses, damages, liabilities, judgments, fines, penalties, costs,
amounts paid in settlement, ERISA excise taxes, any federal, state, local or
foreign taxes imposed on Indemnitee as a result of the actual or deemed receipt
of any payments (other than Expenses) under this Agreement, Expenses (as
hereinafter defined) and other amounts that Indemnitee reasonably incurs and
that result from or arise in connection with a Proceeding and are by reason of
Indemnitee’s Corporate Status (as hereinafter defined) and shall advance
Expenses to Indemnitee in connection with any Proceeding. The obligations of the
Gymboree Companies under this Agreement (a) are joint and several obligations of
each Gymboree Company, (b) shall continue after such time as Indemnitee ceases
to serve as a director or an officer of the Gymboree Companies or in any other
Corporate Status, and (c) include, without limitation, claims for monetary
damages against Indemnitee in respect of any actual or alleged liability or
other loss of Indemnitee, to the fullest extent permitted under applicable law
(including, if applicable, Section 145 of the Delaware General Corporation Law)
as in existence on the date hereof and as amended from time to time. A
limitation under law of any Gymboree Company on providing indemnification or an
advance of expenses to Indemnitee shall not limit the indemnification and
advancement obligations of any Gymboree Company not so limited.

3. Proceedings Other Than Proceedings by or in the Right of the Gymboree
Companies. Subject to Section 9 and Section 14, if in connection with or by
reason of Indemnitee’s Corporate Status, Indemnitee was, is, or is threatened to
be made, a party to or a participant in any Proceeding (as hereinafter defined)
other than a Proceeding by or in the right of any of the Gymboree Companies to
procure a judgment in its favor, the Gymboree Companies shall, to the fullest
extent permitted by law, indemnify Indemnitee with respect to, and hold
Indemnitee harmless from and against, all Expenses, losses, damages,
liabilities, judgments, penalties, fines and, subject to Section 9(b)(iii),
amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such liabilities,
judgments, penalties, fines and amounts paid in settlement) reasonably incurred
by Indemnitee or on behalf of Indemnitee in connection with such Proceeding or
any claim, issue or matter therein.

4. Proceedings by or in the Right of the Gymboree Companies. Subject to
Section 9, if in connection with or by reason of Indemnitee’s Corporate Status,
Indemnitee was, is, or is threatened to be made, a party to or a participant in
any Proceeding by or in the right of any of the Gymboree Companies to procure a
judgment in such Gymboree Company’s favor, the Gymboree Companies shall, to the
fullest extent permitted by law, indemnify Indemnitee with respect to, and hold
Indemnitee harmless from and against, all Expenses reasonably incurred by
Indemnitee or on behalf of Indemnitee in connection with such Proceeding or any
claim, issue or matter therein.

5. Mandatory Indemnification in Case of Successful Defense. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of Indemnitee’s Corporate Status, a party to (or a participant in) and is
successful, on the merits or otherwise, in

 

— 2 —



--------------------------------------------------------------------------------

defense of any Proceeding or any claim, issue or matter therein (including,
without limitation, any Proceeding brought by or in the right of any Gymboree
Company), the Gymboree Companies shall, to the fullest extent permitted by law,
indemnify Indemnitee with respect to, and hold Indemnitee harmless from and
against, all Expenses reasonably incurred by Indemnitee or on behalf of
Indemnitee in connection therewith. If Indemnitee is not wholly successful in
defense of such Proceeding but is successful, on the merits or otherwise, as to
one or more but less than all claims, issues or matters in such Proceeding, the
Gymboree Companies shall, to the fullest extent permitted by law, indemnify
Indemnitee against all Expenses reasonably incurred by Indemnitee or on behalf
of Indemnitee in connection with each successfully resolved claim, issue or
matter. For purposes of this Section 5 and without limitation, the termination
of any claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, on substantive or procedural grounds, or settlement of any such claim
(other than a derivative claim) prior to a final judgment by a court of
competent jurisdiction with respect to such Proceeding, shall be deemed to be a
successful result as to such claim, issue or matter; provided, however, that any
settlement of any claim, issue or matter in such a Proceeding shall not be
deemed to be a successful result as to such claim, issue or matter if such
settlement is effected by Indemnitee without the Gymboree Companies’ prior
written consent, which consent shall not be unreasonably withheld.

6. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement or otherwise to indemnification by any of the Gymboree Companies
for some or a portion of the Expenses, liabilities, judgments, penalties, fines
and amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such liabilities,
judgments, penalties, fines and amounts paid in settlement) incurred by
Indemnitee or on behalf of Indemnitee in connection with a Proceeding or any
claim, issue or matter therein, in whole or in part, the Gymboree Companies
shall, to the fullest extent permitted by law, indemnify Indemnitee to the
fullest extent to which Indemnitee is entitled to such indemnification.

7. Indemnification for Additional Expenses Incurred as Witness.

To the extent that Indemnitee is, by reason of Indemnitee’s Corporate Status, a
witness (or is forced or asked to respond to discovery requests) in any
Proceeding to which Indemnitee is not a party, the Gymboree Companies shall, to
the fullest extent permitted by law, indemnify Indemnitee with respect to, and
hold Indemnitee harmless from and against, and the Gymboree Companies will
advance on an as-incurred basis (as provided in Section 8 of this Agreement),
all Expenses reasonably incurred by Indemnitee or on behalf of Indemnitee in
connection therewith.

8. Advancement of Expenses. The Gymboree Companies shall, to the fullest extent
permitted by law, pay on a current and as-incurred basis all Expenses incurred
by Indemnitee in connection with any Proceeding in any way connected with,
resulting from or relating to Indemnitee’s Corporate Status. Such Expenses shall
be paid in advance of the final disposition of such Proceeding, without regard
to whether Indemnitee will ultimately be entitled to be indemnified for such
Expenses and without regard to whether an Adverse Determination (as hereinafter
defined) has been or may be made. Upon submission of a request for advancement
of

 

— 3 —



--------------------------------------------------------------------------------

Expenses pursuant to Section 9(c) of this Agreement, Indemnitee shall be
entitled to advancement of Expenses as provided in this Section 8, and such
advancement of Expenses shall continue until such time (if any) as there is a
final non-appealable judicial determination that Indemnitee is not entitled to
indemnification. Indemnitee shall repay such amounts advanced if and to the
extent that it shall ultimately be determined in a decision by a court of
competent jurisdiction from which no appeal can be taken that Indemnitee is not
entitled to be indemnified by the Gymboree Companies for such Expenses. Such
repayment obligation shall be unsecured and shall not bear interest. The
Gymboree Companies shall not impose on Indemnitee additional conditions to
advancement or require from Indemnitee additional undertakings regarding
repayment, other than the execution of this Agreement. Indemnitee shall, in all
events, be entitled to advancement of Expenses, without regard to Indemnitee’s
ultimate entitlement to indemnification, until the final determination of the
Proceeding.

9. Indemnification Procedures.

(a) Notice of Proceeding. Indemnitee agrees to notify the Gymboree Companies
promptly upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement of Expenses hereunder.
Any failure by Indemnitee to notify any Gymboree Company will not relieve the
Gymboree Companies of its advancement or indemnification obligations under this
Agreement unless, and only to the extent that, the Gymboree Companies can
establish that such omission to notify resulted in actual and material
prejudice, and the omission to notify such Gymboree Companies will, in any
event, not relieve any Gymboree Company from any liability which it may have to
indemnify Indemnitee otherwise than under this Agreement. If, at the time of
receipt of any such notice, the Gymboree Companies have director and officer
liability insurance policies in effect, the Gymboree Companies will promptly
notify the relevant insurers in accordance with the procedures and requirements
of such policies.

(b) Defense; Settlement.

(i) In any Proceeding involving Indemnitee and also involving a Gymboree Company
and/or one or more other directors or officers of any Gymboree Company,
Indemnitee shall have the right and obligation to control Indemnitee’s defense
of the Proceeding, or at the sole election of the Indemnitee, to tender control
of the defense to any Gymboree Company, which such company shall be entitled to
elect whether to accept and assume the defense; provided, however, that if
Indemnitee does not tender control of the defense to any Gymboree Company,
Indemnitee shall agree, pursuant to Section 9(b)(ii), below, with such other
directors and officers to retain a single law firm (and, if appropriate, one
local law firm), approved by the Company, which approval shall not be
unreasonably withheld, delayed or conditioned, to represent Indemnitee and such
other director(s) and officer(s) and any Gymboree Company (if mutually agreed by
the Indemnitees and any Gymboree Company), unless (1) Indemnitee (based on
advice of legal counsel to Indemnitee) or such law firm reasonably concludes the
use of such law firm to represent the Indemnitee and such other director(s) or
officer(s) or any Gymboree Company would present such counsel with an actual or
potential

 

— 4 —



--------------------------------------------------------------------------------

conflict of interest that is reasonably likely to occur or other significant
divergence of interest, or (2) any such representation by such counsel would be
precluded under the applicable standards of professional conduct then
prevailing, in which case the Indemnitee shall be entitled to retain separate
counsel (but not more than one law firm plus, if applicable, local counsel) at
the Gymboree Companies’ expense; provided, that the fewest number of counsels
necessary to avoid conflicts of interest shall be used. In any Proceeding
involving Indemnitee but not also involving any Gymboree Company and/or one or
more other directors or officers of any Gymboree Company, Indemnitee shall have
the right and obligation to control Indemnitee’s defense of the Proceeding,
Indemnitee shall be entitled to retain separate counsel (but not more than one
law firm plus, if applicable, local counsel) approved by the Company, which
approval shall not be unreasonably withheld, at the Gymboree Companies’ expense,
provided, however, that Indemnitee may, at the sole election of the Indemnitee,
tender control of the defense to any Gymboree Company, which such company shall
be entitled to elect whether to accept and assume the defense. After notice from
any Gymboree Company to Indemnitee of its election to accept and assume the
defense, the Gymboree Companies will not be liable to Indemnitee under this
Agreement for any attorneys’ fees or costs subsequently incurred by Indemnitee
in connection with Indemnitee’s defense except to the extent that Indemnitee
(based on advice of legal counsel to Indemnitee) reasonably concludes the use of
the same law firm to represent the Indemnitee and such other director(s) or
officer(s) or any Gymboree Company would present such counsel with an actual or
potential conflict of interest (including but not limited to, legal defenses
available to Indemnitee that are not available to other director(s) or
officer(s)) that is reasonably likely to occur or other significant divergence
of interest such that individual counsel is warranted.

(ii) In the event Indemnitee does not tender control of the defense to any
Gymboree Company, Indemnitee shall reasonably cooperate with such other
directors and officers to choose a single law firm to represent them. If there
is a disagreement between Indemnitee and such other directors or officers as to
which law firm shall be selected and no one (based on advice of legal counsel to
such person) has reasonably concluded that there is an actual or potential
conflict of interest (including but not limited to, legal defenses available to
Indemnitee that are not available to other director(s) or officer(s)) such that
individual counsel is warranted, the Designating Stockholder shall select the
law firm, subject to approval by the Company, which approval shall not be
unreasonably withheld, delayed or conditioned.

(iii) In the event that:

(a) defense of a matter is tendered to any Gymboree Company, such Indemnitee
will cooperate in the defense of any such matter, including providing to the
Gymboree Companies and such counsel, upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such defense, and Gymboree Company shall not, without the prior
written consent of Indemnitee, settle any Proceeding in any manner that would:
(i) impose any fine or other obligation on Indemnitee, including an admission

 

— 5 —



--------------------------------------------------------------------------------

of culpability on behalf of Indemnitee or (ii) not include a full release of
Indemnitee from all liability in respect of such action, suit or proceeding,
which release shall be in form and substance reasonably satisfactory to
Indemnitee.

(b)any Indemnitee controls his, her or their own defense, the Gymboree Companies
shall not be liable for any settlement effected without their prior written
consent, which consent shall not be unreasonably withheld, conditioned, or
delayed; and provided, further, that the Gymboree Companies shall not have any
obligation hereunder to any Indemnitee if and to the extent that a court of
competent jurisdiction shall ultimately determine, and such determination shall
have become final, that the indemnification of such Indemnitee in the manner
contemplated hereby is prohibited by applicable legal requirements.

(c) Request for Advancement; Request for Indemnification.

(i) To obtain advancement of Expenses under this Agreement, Indemnitee shall
submit to the Gymboree Companies a written request therefor, together with such
invoices or other supporting information as may be reasonably requested by the
Gymboree Companies and reasonably available to Indemnitee, and, only to the
extent required by applicable law which cannot be waived, an unsecured written
undertaking to repay amounts advanced. The Gymboree Companies shall make advance
payment of Expenses to Indemnitee no later than ten (10) business days after
receipt of the written request for advancement (and each subsequent request for
advancement) by Indemnitee.

(ii) To obtain indemnification under this Agreement, at any time before or after
submission of a request for advancement of Expenses pursuant to Section 9(c)(i)
of this Agreement, Indemnitee may submit a written request for indemnification
hereunder, which request shall include such documentation and information
reasonably available to Indemnitee and reasonably necessary to determine whether
and to what extent Indemnitee is entitled to indemnification. The time at which
Indemnitee submits a written request for indemnification shall be determined by
Indemnitee in Indemnitee’s sole discretion. Once Indemnitee submits such a
written request for indemnification (and only at such time that Indemnitee
submits such a written request for indemnification), a Determination (as
hereinafter defined) shall thereafter be made, as provided in and only to the
extent required by Section 9(d) of this Agreement. In no event shall a
Determination be made, or required to be made, as a condition to or otherwise in
connection with any advancement of Expenses pursuant to Section 8 and
Section 9(c)(i) of this Agreement.

(d) Determination. The Gymboree Companies agree that Indemnitee shall be
indemnified to the fullest extent permitted by law and that a Determination
shall be required in connection with such indemnification only if required by
applicable law. In no event shall a Determination be required in connection with
indemnification for Expenses pursuant to Section 7 of this Agreement or incurred
in connection with any Proceeding or portion thereof with respect

 

— 6 —



--------------------------------------------------------------------------------

to which Indemnitee has been successful on the merits or otherwise and no
determination as to entitlement of Indemnitee to indemnification under this
Agreement shall be required to be made prior to the final disposition of any
Proceeding. Any decision that a Determination is required by law in connection
with any other indemnification of Indemnitee, and any such Determination, shall
be made within thirty (30) days after receipt of Indemnitee’s written request
for indemnification pursuant to Section 9(c)(ii) and, if no Change in Control
has occurred, such Determination shall be made (i) by a majority vote of the
Disinterested Directors (as hereinafter defined), even though less than a
quorum, (ii) by a committee of Disinterested Directors designated by a majority
vote of the Disinterested Directors, even though less than a quorum or (iii) if
there are no such Disinterested Directors, by Independent Counsel in a written
opinion to the Gymboree Companies and copied to Indemnitee. If a Change in
Control shall have occurred, (A) if the Indemnitee so requests in writing, by a
majority vote of the Disinterested Directors, even if less than a quorum or
(B) otherwise, by Independent Counsel in a written opinion to the Gymboree
Companies and copied to Indemnitee. If a Determination is made that Indemnitee
is entitled to indemnification, payment to Indemnitee shall be made within ten
(10) business days after such Determination. Indemnitee shall reasonably
cooperate with the person, persons or entity making such determination with
respect to Indemnitee’s entitlement to indemnification, including providing to
such person, persons or entity upon reasonable advance request any documentation
or information which is not privileged or otherwise protected from disclosure
and which is reasonably available to Indemnitee and reasonably necessary to such
Determination. Any Expenses incurred by Indemnitee in so cooperating with the
Disinterested Directors or Independent Counsel, as the case may be, making such
determination shall be advanced and borne by the Gymboree Companies
(irrespective of the Determination as to Indemnitee’s entitlement to
indemnification) and each Gymboree Company is liable to indemnify and hold
Indemnitee harmless therefrom. If the person, persons or entity empowered or
selected under this Section 9(d) to determine whether Indemnitee is entitled to
indemnification shall not have made a determination within thirty (30) days
after receipt by the Gymboree Companies of the request therefor, the requisite
determination of entitlement to indemnification shall, to the fullest extent not
prohibited by law, be deemed to have been made and Indemnitee shall be entitled
to such indemnification, absent (1) a misstatement by Indemnitee of a material
fact, or an omission of a material fact necessary to make Indemnitee’s statement
not materially misleading, in connection with the request for indemnification,
or (2) a prohibition of such indemnification under applicable law; provided,
however, that such thirty (30) day period may be extended for a reasonable time,
not to exceed an additional thirty(30) days, if the person, persons or entity
making the determination with respect to entitlement to indemnification in good
faith requires such additional time for the obtaining or evaluating of
documentation and/or information relating thereto; and provided, further, that
the foregoing provisions of this Section 9(d) shall not apply if the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 9(e).

(e) Independent Counsel. In the event the Determination is to be made by
Independent Counsel pursuant to Section 9(d) of this Agreement, the Independent
Counsel shall be selected as provided in this Section 9(e). The Independent
Counsel shall be selected by the Board of Directors on behalf of the Gymboree
Companies, subject to the remaining provisions of this Section 9(e), and the
Gymboree Companies shall give written notice to Indemnitee, advising

 

— 7 —



--------------------------------------------------------------------------------

Indemnitee of the identity of the Independent Counsel so selected. Indemnitee
may, within twenty (20) days after such written notice of selection shall have
been received, deliver to the Gymboree Companies a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 15 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected by the
Board of Directors shall act as Independent Counsel. If a written objection is
so made and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court of
competent jurisdiction has determined that such objection is without merit. If,
within ten (10) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 9(c)(ii) of this Agreement and the Board of
Directors’ selection of Independent Counsel, no Independent Counsel shall have
been selected and not objected to, either the Gymboree Companies or Indemnitee
may petition a court of competent jurisdiction for resolution of any objection
which shall have been made by Indemnitee to the Board of Directors’ selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the court or by such other person as the court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under Section 9(d) of
this Agreement. Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 9(f) of this Agreement, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).
Any expenses incurred by or in connection with the appointment of Independent
Counsel shall be borne by the Gymboree Companies (irrespective of the
Determination of Indemnitee’s entitlement to indemnification) and not by
Indemnitee.

(f) Consequences of Determination; Remedies of Indemnitee. The Gymboree
Companies shall be bound by and shall have no right to challenge a Favorable
Determination made pursuant to Section 9 of this Agreement. If an Adverse
Determination is made pursuant to Section 9 of this Agreement, or if for any
other reason the Gymboree Companies do not make timely indemnification payments
or advances of Expenses, Indemnitee shall have the right to commence a
Proceeding before a court of competent jurisdiction to challenge such Adverse
Determination and/or to require the Gymboree Companies to make such payments or
advances (and the Company shall have the right to defend its position in such
Proceeding and to appeal any adverse judgment in such Proceeding). Indemnitee
shall be entitled to be indemnified for all Expenses incurred in connection with
such a Proceeding and to have such Expenses advanced by the Company in
accordance with Section 8 of this Agreement (unless a court of competent
jurisdiction determines that each of the material assertions made by Indemnitee
in such Proceeding was not made in good faith or was frivolous). If Indemnitee
fails to challenge an Adverse Determination within twenty (20) business days, or
if Indemnitee challenges an Adverse Determination and such Adverse Determination
has been upheld by a final judgment of a court of competent jurisdiction from
which no appeal can be taken, then, to the extent and only to the extent
required by such Adverse Determination or final judgment, the Gymboree Companies
shall not be obligated to indemnify Indemnitee under this Agreement.

 

— 8 —



--------------------------------------------------------------------------------

(g) Presumptions; Burden and Standard of Proof. The parties intend and agree
that, to the extent permitted by law, in connection with any Determination with
respect to Indemnitee’s entitlement to indemnification hereunder by any person,
including a court:

(i) it will be presumed that Indemnitee is entitled to indemnification under
this Agreement (notwithstanding any Adverse Determination), and the Gymboree
Entities or any other person or entity challenging such right will have the
burden of proof to overcome that presumption in connection with the making by
any person, persons or entity of any determination contrary to that presumption;

(ii) the termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the applicable Gymboree Entity, and, with
respect to any criminal action or proceeding, had reasonable cause to believe
that Indemnitee’s conduct was unlawful;

(iii) Indemnitee will be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the applicable Gymboree
Entity, including financial statements, or on information supplied to Indemnitee
by the officers, employees, or committees of the board of directors of the
applicable Gymboree Entity, or on the advice of legal counsel or other advisors
(including financial advisors and accountants) for the applicable Gymboree
Entity to the extent Indemnitee reasonably believes such matters are within the
general scope of services (i.e., legal, tax, financial advice, etc.) provided by
or competence of such person or on information or records given in reports made
to the applicable Gymboree Entity by an independent certified public accountant
or by an appraiser or other expert or advisor selected by the applicable
Gymboree Entity; and

(iv) the knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of any of the Gymboree Entities or relevant enterprises will
not be imputed to Indemnitee in a manner that limits or otherwise adversely
affects Indemnitee’s rights hereunder.

The provisions of this Section 9(g) shall not be deemed to be exclusive or to
limit in any way the other circumstances in which Indemnitee may be deemed to
have met the applicable standard of conduct set forth in this Agreement.

10. Remedies of Indemnitee.

(a) In the event that (i) an Adverse Determination is made pursuant to
Section 9(d) of this Agreement, (ii) advancement of Expenses is not timely made
pursuant to Section 8 and Section 9(c)(i) of this Agreement, (iii) no
determination of entitlement to indemnification shall have been made pursuant to
Section 9(d) of this Agreement within thirty (30) days after receipt by the
Gymboree Companies of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Section 5, or 7 of this Agreement within
ten (10)

 

— 9 —



--------------------------------------------------------------------------------

business days after receipt by the Gymboree Companies of a written request
therefor, (v) payment of indemnification pursuant to Section 3, 4 or 6 of this
Agreement is not made within ten (10) business days after a determination has
been made that Indemnitee is entitled to indemnification, or (vi) in the event
that the Gymboree Companies or any other person takes or threatens to take any
action to declare this Agreement void or unenforceable, or institutes any
litigation or other action or Proceeding designed to deny, or to recover from,
Indemnitee the benefits provided or intended to be provided to Indemnitee
hereunder, Indemnitee shall be entitled to an adjudication by a court of his
entitlement to such indemnification or advancement of Expenses. Alternatively,
Indemnitee, at his option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. The Gymboree Companies shall not oppose Indemnitee’s
right to seek any such adjudication or award in arbitration.

(b) In the event that an Adverse Determination shall have been made pursuant to
Section 9(d) of this Agreement, any judicial proceeding or arbitration commenced
pursuant to this Section 10 shall be conducted in all respects as a de novo
trial, or arbitration, on the merits, in which (i) Indemnitee shall not be
prejudiced by reason of that Adverse Determination, and (ii) the Gymboree
Companies shall bear the burden of establishing that Indemnitee is not entitled
to indemnification.

(c) If a Favorable Determination shall have been made pursuant to Section 9(d)
of this Agreement, the Gymboree Companies shall be bound by such determination
in any judicial proceeding or arbitration commenced pursuant to this Section 10,
absent (i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law.

(d) The Gymboree Companies shall, to the fullest extent not prohibited by law,
be precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 10 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Gymboree Companies are bound by all
the provisions of this Agreement.

11. Insurance; Subrogation; Other Rights of Recovery, etc.

(a) Each Gymboree Company shall use its commercially reasonable efforts to
purchase and maintain a policy or policies of insurance with reputable insurance
companies with A.M. Best ratings of “A” or better, providing Indemnitee with
coverage for any liability asserted against, and incurred by, Indemnitee or on
Indemnitee’s behalf by reason of Indemnitee’s Corporate Status, or arising out
of Indemnitee’s status as such, whether or not any such Gymboree Company would
have the power to indemnify Indemnitee against such liability. Furthermore, each
Gymboree Company shall take all reasonable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such action, suit,
proceeding or other claim in accordance with the terms of such policy. Such
Gymboree Company shall use commercially reasonable efforts to continue to
provide such insurance coverage to Indemnitee for a period of six (6) years
after Indemnitee ceases to serve as a director or an officer or in any other
Corporate Status.

 

— 10 —



--------------------------------------------------------------------------------

(b) Each of the Gymboree Companies hereby unconditionally and irrevocably
waives, relinquishes and releases, and covenants and agrees not to exercise (and
to cause each of the other Gymboree Entities not to exercise), any rights that
such Gymboree Company may now have or hereafter acquire against any Designating
Stockholder (or former Designating Stockholder) that arise from or relate to the
existence, payment, performance or enforcement of the Gymboree Companies’
obligations under this Agreement or under any other indemnification agreement
(whether pursuant to contract, by-laws or charter) with any person or entity,
including, without limitation, any right of subrogation (whether pursuant to
contract or common law), reimbursement, exoneration, contribution or
indemnification, or to be held harmless, and any right to participate in any
claim or remedy of Indemnitee against any Designating Stockholder (or former
Designating Stockholder), whether or not such claim, remedy or right arises in
equity or under contract, statute or common law, including, without limitation,
the right to take or receive from any Designating Stockholder (or former
Designating Stockholder), directly or indirectly, in cash or other property or
by set-off or in any other manner, payment or security on account of such claim,
remedy or right.

(c) No Gymboree Company shall be liable to pay or advance to Indemnitee any
amounts otherwise indemnifiable under this Agreement or under any other
indemnification agreement if, and to the extent that, Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement
or otherwise; provided, however, that (i) the Gymboree Companies hereby agree
that they are the indemnitors of first resort under this Agreement and under any
other indemnification agreement included in the Gymboree Companies’ bylaws or
charter are primary and any obligation of any Designating Stockholder (or any
affiliate thereof other than an Gymboree Company) to provide advancement or
indemnification for the same Expenses, liabilities, judgments, penalties, fines
and amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such Expenses,
liabilities, judgments, penalties, fines and amounts paid in settlement)
incurred by Indemnitee are secondary), and (ii) if any Designating Stockholder
(or any affiliate thereof other than a Gymboree Entity) pays or causes to be
paid, for any reason, any amounts otherwise indemnifiable hereunder or under any
other indemnification agreement included in the Gymboree Companies’ bylaws or
charter , then (x) such Designating Stockholder (or such affiliate, as the case
may be) shall be fully subrogated to all rights of Indemnitee with respect to
such payment and (y) the Gymboree Companies shall fully indemnify, reimburse and
hold harmless such Designating Stockholder (or such other affiliate) for all
such payments actually made by such Designating Stockholder (or such other
affiliate).

(d) The Gymboree Companies’ obligation to indemnify or advance Expenses
hereunder to Indemnitee in respect of or relating to Indemnitee’s service at the
request of any of the Gymboree Companies as a director, officer, employee,
fiduciary, trustee, representative, partner or agent of any other Gymboree
Entity shall be reduced by any amount Indemnitee has actually received as
payment of indemnification or advancement of Expenses from such other Gymboree
Entity, except to the extent that such indemnification payments and advance
payment

 

— 11 —



--------------------------------------------------------------------------------

of Expenses when taken together with any such amount actually received from
other Gymboree Entities or under director and officer insurance policies
maintained by one or more Gymboree Entities are inadequate to fully pay all
costs, Expenses or other items to the full extent that Indemnitee is otherwise
entitled to indemnification or other payment hereunder.

(e) Except as provided in Sections 11(b), 11(c) and 11(d) of this Agreement, the
rights to indemnification and advancement of Expenses as provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may at any time, whenever conferred or arising, be entitled under applicable
law, under the Gymboree Entities’ Certificates of Incorporation or By-Laws, or
under any other agreement including the Agreement and Plan of Merger, dated as
of October 11, 2010, by and among Gymboree and Giraffe Holding, Inc. (“Parent”)
and Giraffe Acquisition Corporation, a wholly owned subsidiary of Parent, vote
of stockholders or resolution of directors of any Gymboree Entity, or otherwise.
Indemnitee’s rights under this Agreement are present contractual rights that
fully vest upon Indemnitee’s first service as a director or an officer of any of
the Gymboree Companies. The Parties hereby agree that Sections 11(b), 11(c) and
11(d) of this Agreement shall be deemed exclusive and shall be deemed to modify,
amend and clarify any right to indemnification or advancement provided to
Indemnitee under any other contract, agreement or document with any Gymboree
Entity.

(f) No amendment, alteration or repeal of this Agreement or of any provision
hereof shall limit or restrict any right of Indemnitee under this Agreement in
respect of any action taken or omitted by such Indemnitee in Indemnitee’s
Corporate Status prior to such amendment, alteration or repeal. To the extent
that a change in the General Corporation Law of the State of Delaware (or other
applicable law), whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the Gymboree Entities’ Certificates of Incorporation or By-Laws and this
Agreement, it is the intent of the parties hereto that Indemnitee enjoy by this
Agreement the greater benefits so afforded by such change. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

(g) In the event of payment to Indemnitee under this Agreement, the Gymboree
Companies shall be subrogated to the extent of such payment to all of the rights
of contribution or recovery of Indemnitee against other persons, and Indemnitee
shall execute all papers required and shall do everything that may be necessary
to secure such rights, including the execution of such documents necessary to
enable the Gymboree Companies effectively to bring suit to enforce such rights;
provided, however, that in no event shall any Gymboree Company be entitled to
seek (through subrogation, contribution or otherwise) recovery from any
Designating Stockholder as a result of payment hereunder.

12. Employment Rights; Successors; Third Party Beneficiaries.

(a) This Agreement shall not be deemed an employment contract between the
Gymboree Companies and Indemnitee. This Agreement shall continue in force as
provided above after Indemnitee has ceased to serve as a director and/or an
officer of the Gymboree Companies or any other Corporate Status.

 

— 12 —



--------------------------------------------------------------------------------

(b) This Agreement shall be binding upon each of the Gymboree Companies and
their successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs, executors and administrators. If any of the Gymboree
Companies or any of their respective successors or assigns shall (i) consolidate
with or merge into any other corporation or entity and shall not be the
continuing or surviving corporation or entity of such consolidation or merger or
(ii) transfer all or substantially all of its properties and assets to any
individual, corporation or other entity, then, and in each such case, proper
provisions shall be made so that the successors and assigns of the Gymboree
Companies shall assume all of the obligations set forth in this Agreement.

(c) The Designating Stockholders are express third party beneficiaries of this
Agreement, are entitled to rely upon this Agreement, and may specifically
enforce the Gymboree Companies’ obligations hereunder (including but not limited
to the obligations specified in Section 11 of this Agreement) as though a party
hereunder.

13. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; (b) such provision or provisions
shall be deemed reformed to the extent necessary to conform to applicable law
and to give the maximum effect to the intent of the parties hereto; and (c) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

14. Exception to Right of Indemnification or Advancement of Expenses.
Notwithstanding any other provision of this Agreement and except as may
otherwise be agreed by any Gymboree Company, Indemnitee shall not be entitled to
indemnification or advancement of Expenses under this Agreement with respect to
(A) any Proceeding brought by Indemnitee (other than a Proceeding by Indemnitee
(i) by way of defense or counterclaim or other similar portion of a Proceeding,
(ii) to enforce Indemnitee’s rights under this Agreement or (iii) to enforce any
other rights of Indemnitee to indemnification, advancement or contribution from
the Gymboree Companies under any other contract, by-laws or charter or under
statute or other law, including any rights under Section 145 of the Delaware
General Corporation Law), unless the bringing of such Proceeding or making of
such claim shall have been approved by the Board of Directors of the applicable
Gymboree Company or (B) any Proceeding if a final non-appealable adjudication in
such Proceeding by a court of competent jurisdiction determines that such
indemnification is prohibited by applicable law.

15. Definitions. For purposes of this Agreement:

(a) “Beneficial Owner” has the meaning given to the term “beneficial owner” in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended.

 

— 13 —



--------------------------------------------------------------------------------

(b) “Board of Directors” means the board of directors of the Company.

(c) “By-laws” means (i) in the case of any Gymboree Company, its by-laws and
(ii) in the case of any other entity, its by-laws or similar governing document,
in each case, as such governing document is amended from time to time.

(d) “Certificate of Incorporation” means, (i) in the case of any Gymboree
Company, its certificate of incorporation, (ii) in the case of any other entity,
its certificate of incorporation, articles of incorporation or similar
constituting document, in each case, as such constituting document is amended
from time to time.

(e) “Change in Control” means the date on which the Designating Stockholder
ceases to be the Beneficial Owner of more than 50% of the Voting Securities.

(f) “Corporate Status” describes the status of a person by reason of such
person’s past, present or future service as a director, officer, employee,
fiduciary, trustee, or agent of any of the Gymboree Companies (including,
without limitation, one who serves at the request of any of the Gymboree
Companies as a director, officer, employee, fiduciary, trustee or agent of any
other Gymboree Entity).

(g) “Designating Stockholder” means Bain Capital Investors LLC and its
associated entities (including funds, holding companies and advisors), and any
insurer of the foregoing, in each case so long as an individual designated
(directly or indirectly) by Bain Capital Investors LLC and its associated
entities (as provided by the Company’s Certificate of Incorporation, By-laws and
Stockholders Agreement) serves or has served as a director and/or officer of any
Gymboree Entity.

(h) “Determination” means a determination that either (i) there is a reasonable
basis for the conclusion that indemnification of Indemnitee is proper in the
circumstances because Indemnitee met a/the particular standard(s) of conduct (a
“Favorable Determination”) or (ii) there is no reasonable basis for the
conclusion that indemnification of Indemnitee is proper in the circumstances
because Indemnitee did not meet a/the particular standard(s) of conduct (an
“Adverse Determination”). An Adverse Determination shall include the decision
that a Determination was required in connection with indemnification and the
decision as to the applicable standard of conduct.

(i) “Disinterested Director” means a director of the Company (or, if a
Determination is necessary with respect to any Gymboree Company other than the
Company, a director of such Gymboree Company) who is not and was not a party to
the Proceeding in respect of which indemnification is sought by Indemnitee and
does not otherwise have an interest materially adverse to any interest of
Indemnitee.

(j) “Expenses” shall mean all direct and indirect costs, fees and expenses of
any type or nature whatsoever and shall specifically include, without
limitation, all reasonable attorneys’ fees, retainers, court costs, transcript
costs, fees and costs of experts, witness fees and costs, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,

 

— 14 —



--------------------------------------------------------------------------------

delivery service fees, any federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payments of the
foregoing fees and costs under this Agreement, and all other disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness, in, or otherwise participating in, a Proceeding or an appeal
resulting from a Proceeding, including, but not limited to, the premium for
appeal bonds, attachment bonds or similar bonds and all interest, assessments
and other charges paid or payable in connection with or in respect of any such
Expenses, and shall also specifically include, without limitation, all
reasonable attorneys’ fees and all other expenses incurred by or on behalf of
Indemnitee in connection with preparing and submitting any requests or
statements for indemnification, advancement, contribution or any other right
provided by this Agreement. Expenses, however, shall not include amounts of
judgments or fines against Indemnitee or amounts paid in settlement by
Indemnitee or ERISA excise taxes, or any federal state, local or foreign taxes
imposed on Indemnitee as a result of the actual or deemed receipt of any
judgment or settlement payments under this Agreement.

(k) “Gymboree Entity” means any Gymboree Company, any of their respective
subsidiaries and any other corporation, partnership, limited liability company,
joint venture, trust, employee benefit plan or other enterprise with respect to
which Indemnitee serves as a director, officer, employee, partner,
representative, fiduciary, trustee, or agent, or in any similar capacity, at the
request of any Gymboree Company.

(l) “Independent Counsel” means, at any time, any law firm, or a member of a law
firm, that (a) is experienced in matters of corporation law and (b) is not, at
such time, or has not been in the five years prior to such time, retained to
represent: (1) any Gymboree Entity or Indemnitee or the Designated Stockholder
in any matter material to any of them (other than with respect to matters
concerning Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (2) any other party to the Proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Gymboree Companies or
Indemnitee in an action to determine Indemnitee’s rights under this Agreement.

(m) “Proceeding” includes any actual, threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation (formal
or informal), inquiry, administrative hearing or any other actual, threatened,
pending or completed proceeding, whether brought by or in the right of any
Gymboree Company or otherwise and whether civil, criminal, administrative or
investigative in nature, in which Indemnitee was, is, may be or will be involved
as a party, witness or otherwise, by reason of Indemnitee’s Corporate Status or
by reason of any action taken by Indemnitee or of any inaction on Indemnitee’s
part while acting as director, officer, employee, fiduciary, trustee or agent of
any Gymboree Entity (in each case whether or not he is acting or serving in any
such capacity or has such status at the time any liability or expense is
incurred for which indemnification or advancement of Expenses can be provided
under this Agreement). If Indemnitee believes in good faith that a given
situation may lead to or culminate in the institution of a Proceeding, this
shall be considered a Proceeding under this paragraph.

 

— 15 —



--------------------------------------------------------------------------------

(n) “Stockholders Agreement” means the Amended and Restated Stockholders
Agreement dated as of December 23, 2011 by and among the Gymboree Companies and
certain of the stockholders of the Company, as amended from time to time.

(o) “Voting Securities” means any securities of Holdco that vote generally in
the election of directors.

16. Construction. Whenever required by the context, as used in this Agreement
the singular number shall include the plural, the plural shall include the
singular, and all words herein in any gender shall be deemed to include (as
appropriate) the masculine, feminine and neuter genders.

17. Reliance. The Gymboree Companies expressly confirm and agree that they have
entered into this Agreement and assumed the obligations imposed on each of them
hereby in order to induce Indemnitee to serve as a director and/or an officer of
one or more of the Gymboree Companies, and the Gymboree Companies acknowledge
that Indemnitee is relying upon this Agreement in serving as a director and/or
an officer of one or more of the Gymboree Companies.

18. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in a writing identified as such by
all of the parties hereto. Except as otherwise expressly provided herein, the
rights of a party hereunder (including the right to enforce the obligations
hereunder of the other parties) may be waived only with the written consent of
such party, and no waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 

— 16 —



--------------------------------------------------------------------------------

19. Notice Mechanics. All notices, requests, demands or other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

(a) If to Indemnitee to:

[DIRECTOR CONTACT INFORMATION]

with a copy to:

(b) If to any Gymboree Company, to:

The Gymboree Corporation

500 Howard Street

San Francisco, California 94105

Attn: General Counsel

 

with a copy to: Ropes & Gray LLP Three Embarcadero Center San Francisco, CA
94111-4006 Attn: Thomas Holden

or to such other address as may have been furnished (in the manner prescribed
above) as follows: (x) in the case of a change in address for notices to
Indemnitee, furnished by Indemnitee to the Gymboree Companies and (y) in the
case of a change in address for notices to any Gymboree Company, furnished by
the Gymboree Companies to Indemnitee.

20. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Gymboree Companies, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for reasonably incurred Expenses, in connection with any claim
relating to an indemnifiable event under this Agreement, in such proportion as
is deemed fair and reasonable in light of all of the circumstances of such
Proceeding in order to reflect (a) the relative benefits received by the
Gymboree Companies and Indemnitee as a result of the event(s) and/or
transaction(s) giving cause to such Proceeding; and/or (b) the relative fault of
the Gymboree Companies (and their other directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).

 

— 17 —



--------------------------------------------------------------------------------

21. Governing Law; Submission to Jurisdiction; Appointment of Agent for Service
of Process. This Agreement and the legal relations among the parties shall, to
the fullest extent permitted by law, be governed by, and construed and enforced
in accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. The Gymboree Companies and Indemnitee hereby irrevocably
and unconditionally (a) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Court of Chancery of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(b) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (c) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court and (d) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Delaware Court
has been brought in an improper or otherwise inconvenient forum.

22. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

23. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement.

[Remainder of Page Intentionally Blank]

 

— 18 —



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

Company: THE GYMBOREE CORPORATION By:

 

Name: Title: Holdco: GIRAFFE HOLDING, INC. By:

 

Name: Title: Giraffe A: GIRAFFE INTERMEDIATE A, INC. By:

 

Name: Title: Giraffe B: GIRAFFE INTERMEDIATE B, INC. By:

 

Name: Title: Indemnitee:

 

Name: [NAME OF DIRECTOR]

 

-19-